                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

LAJUAN TUCKER,

        Plaintiff,                                   Case No. 3:18-cv-402

vs.

OHIO BELL TELEPHONE COMPANY,                         District Judge Thomas M. Rose
                                                     Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

  REPORT AND RECOMMENDATION1 THAT THIS CASE BE: (1) DISMISSED FOR
  FAILURE TO PROSECUTE; AND (2) TERMINATED ON THE COURT’S DOCKET
______________________________________________________________________________

        This civil case is before the Court following pro se Plaintiff’s failure to comply with

Orders: (1) compelling her to respond to outstanding discovery requests and to file a notice with

the Court certifying service of such responses; (2) directing her to notify the Court of her current

contact information; and (3) requiring her to show cause for failing to do all of the foregoing. See

docs. 14, 15. As a result of these failures, the undersigned concludes that dismissal for failure to

prosecute is appropriate. Accordingly, pursuant to Fed. R. Civ. P. 41(b), the undersigned

RECOMMENDS that this case be: (1) DISMISSED for failure to prosecute; and (2)

TERMINATED on the Court’s docket.


Date:   November 15, 2019                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
